4 F.3d 994
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mary K. SMYTH, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 92-4243.
United States Court of Appeals, Sixth Circuit.
Aug. 30, 1993.

Before JONES and NORRIS, Circuit Judges, and CLELAND, District Judge.*
PER CURIAM.


1
Plaintiff, Mary K. Smyth, appeals the district court's Order which affirmed the final decision of the Secretary denying plaintiff's disability benefits.


2
Having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the decision to deny benefits is not supported by substantial evidence.  Accordingly, the district court did not err in affirming that decision.


3
As the issuance of a written opinion by this court would be duplicative and serve no useful purpose, since the reasons why benefits should be denied have already been articulated, the Order of the district court is affirmed upon the reasoning set out in the Report and Recommendations of the Magistrate Judge filed July 23, 1992, and the decision of the Administrative Law Judge dated October 1, 1990.



*
 The Honorable Robert H. Cleland, United States District Judge for the Eastern District of Michigan, sitting by designation